Title: Note on “The Intended Speech for the Opening of … Parliament,” [29 November 1774]
From: 
To: 


Among Franklin’s papers in the American Philosophical Society is a brief satire entitled “Anecdote. The intended speech for the opening of the first Session of the present Parliament viz. Novr. 29 1774.” The King informs the members that all the American measures passed by the previous Parliament have gone wrong, that conquering the colonies will cost millions and bring no profit, and that the legislature must decide whether to continue the nonsensical attempt. Any one would assume that the manuscript, given its location and style of attack, was Franklin’s. Yet it is in the hand of David Hartley, and at the end is a notation in another hand, “D Hartley Oct. 3 86.” Smyth got around this difficulty by assuming that Franklin gave the paper to Hartley in 1774, who came on it twelve years later and returned a copy to the author.
What Smyth did not know is that another form of the satire is in the Library of Congress, but not among Franklin’s papers there. This second manuscript is a draft, also in Hartley’s hand, with many interlineations, some rearrangement of paragraphs, and slight differences in wording from the copy in Philadelphia. Only the author, in our opinion, could possibly have written such a draft.
